156 F.3d 1224
Cornelius Cheeseborov.David H. Larkins, Superintendent of Dallas StateCorrectional Institution, Kenneth Burnett, SuperintendentAssistant (Inmate Grievance Coordinator), Richard Manley,Institutional Record Office Supervisor, Richard Spaide,Plaintiff's Institutional Counselor, William Ward, Chairman,PA Board of Probation & Parole, Allen Castor, PennsylvaniaBoard of Probation & Parole, Sean R. Ryan, PennsylvaniaBoard of Probation & Parole,
NO. 98-7131
United States Court of Appeals,Third Circuit.
May 7, 1998
Appeal From:  M.D.Pa. ,No.97cv01527

1
Appeal Dismissed.